DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 12, 2022 has been entered.  Claims 1-2 and 14-15 were amended.  Thus, claims 1-16 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a teleconference with Alfred Fressola, on August 25, 2022.  The claims have been amended as follows:

Claim 2 is amended as follows:
2.	(Currently Amended) A [[The]] registration system for classifying an object, comprising: 
- a sensor unit with a radiation source for emitting electromagnetic radiation and a sensor assembly for capturing radiation reflected by the object; 
- an evaluation unit that is connected to the sensor unit and configured to determine a temporal sequence of structure data sets of the object to be registered from the radiation captured by the sensor assembly; 
- a memory unit that is configured to store a number of different association rules for associating an object with an object class, each of the association rules is associated with a set of predetermined situation parameters; said situation parameters reflecting varying situations of the registration system, including any of the following: 
- location, weather, and daytime, 
- wherein due to the respective association with a situation parameter, the association rules are defined differently for different situations of the registration system, and 
- a data-processing unit that is connected to the memory unit and configured: 
- to access the structure data set and a current situation parameter as well as at least one association rule associated with the current situation parameter, wherein the current situation parameter only characterizes a current situation of the registration system, and 
- to associate the object with an object class on the basis of the structure data sets using an association rule associated with the current situation parameter set characterizing the current situation of the registration system, 
wherein the object class is selected from a group of object classes which allow at least the distinction of whether the object is a person or not, and 
wherein the data-processing unit may be further configured to output counter information that indicates that the registration system has registered an object of the determined class, wherein the registration system further comprises an analysis unit that is connected to the data-processing unit and the memory unit and configured to access the current situation parameter and the counter information and to trigger an adaptation of the association rule associated with the situation parameter set in the memory unit depending on the current situation parameter set and the counter information.

Claim 13 is amended as follows:
13.	(Currently Amended) An authorization check system comprising a registration system according to claim 1 and a user input unit that is configured to receive authorization information from a user of the authorization check system, wherein the registration system is further configured to determine based on a comparison between the received authorization information and the determined object class whether or not an authorization is available 

Claim 15 is amended as follows:
15.	(Currently Amended) A method of operating a registration system, comprising the steps of:
 - storing a number of different initial association rules for associating an object with an object class, each of the association rules is associated with a situation parameter set comprising situation parameters that reflect varying situations of the registration system such as location, weather or daytime, wherein due to the respective association with a situation parameter, the association rules are defined differently for different situations of the registration system; 
- emitting electromagnetic radiation; 
- capturing radiation reflected by an object; 
- determining a structure data set from a temporal progression of the captured radiation; 
- accessing the structure data set or a temporal sequence of structure data sets and a current situation parameter, wherein the current situation parameter only characterizes a current situation of the registration system, as well as the association rule associated with the current situation parameter set, characterizing the current situation of the registration system and determining an object class from the structure data set and/or the temporal sequence of structure data sets on the basis of the association rule associated with the current situation parameter set, wherein the object class is selected from a group of object classes that allows at least the distinction of whether the object is a person or not; 
- outputting counter information that indicates the presence of an object of the deter-mined object class, 
wherein an additional last step comprises an adaptation of the stored association rule associated with the situation parameter set, depending on the counter information and the current situation parameter acquired during operation of the registration system.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 14, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, storing a number of different association rules for associating an object with an object class, each of the association rules is associated with a set of predetermined situation parameters, the situation parameters reflecting varying situations of the registration system, wherein due to the respective association with a situation parameter, the association rules are defined differently for different situations of the registration system, and associating the object with an object class on the basis of the structure data sets using an association rule associated with the current situation parameter set characterizing the current situation of the registration system.  Therefore, claim 1, as well as claim 14, and dependent claims 3-13, are allowable over the prior art of record.
The primary reason for the allowance of claim 2, as well as claim 15, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, storing a number of different association rules for associating an object with an object class, each of the association rules is associated with a set of predetermined situation parameters, the situation parameters reflecting varying situations of the registration system, wherein due to the respective association with a situation parameter, the association rules are defined differently for different situations of the registration system, and associating the object with an object class on the basis of the structure data sets using an association rule associated with the current situation parameter set characterizing the current situation of the registration system, and an analysis unit configured to access a current situation parameter and counter information and to trigger an adaptation of the association rule associated with the situation parameter set in the memory unit depending on the current situation parameter set and the counter information.  Therefore, claim 2, as well as claim 15, and dependent claim 16, are allowable over the prior art of record.

It is noted that the closest prior art, E.P.O. Patent Publication 0 561 071 A2 (Provided in IDS filed 05/13/2020)., to Frey et al., discloses a registration system for classifying an object that includes emitters for emitting beams toward an object, detecting reflected beams and generating signals representative of an included angle, and thus representative of a time-dependent height profile of the object, to classify the object according to selected criteria.
German Patent Publication DE 10 2015 202232 A1 (Provided with the IDS filed 05/13/2020, and a Machine translation of the specification was provided with the previous action.), to Hauef, is directed to a data acquisition system which discloses a memory unit and/or analysis unit connected to a data-processing unit via a wireless connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864